Citation Nr: 1023023	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-08 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.  
The Veteran, who had active service from October 1967 to 
October 1969, has appealed this decision and the case was 
referred to the Board for appellate review.  In November 
2008, the Board returned the case for additional development.  
It has been returned to the Board for further appellate 
review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Tinnitus was not manifest during service, and is not causally 
or etiologically related to service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in June 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran's essentially contends that his tinnitus is due 
to acoustic trauma during service.  Applicable law provides 
that service connection will be granted if it is shown that 
the Veteran's suffers from a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection also may be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service treatment records contain no evidence of any 
complaints, findings, history, or treatment for tinnitus.  
The Veteran's DD 214 shows his military occupational 
specialty was supply clerk.

VA treatment records dated in March 1996 document the 
Veteran's complaint of loud tinnitus and ringing, especially 
with respect to his right ear, for 15 years, which the Board 
observes is more than two decades following the Veteran's 
active service.  Treatment records dated in April 2006 
similarly document the Veteran's complaint of constant 
ringing in his right ear and a history of such ringing.  
These records also note the Veteran's assertions that he 
suffered a right ear injury in-service in 1968 and was 
exposed to noise from numerous weapons and being on the 
firing range.  The Veteran was diagnosed with tinnitus and a 
tube was placed in his right ear.  July 1996 and early August 
1996 records reflect the Veteran's report of continued 
tinnitus despite his right ear tube.  However, the report of 
the Veteran's VA Agent Orange general medical examination 
conducted later in August 1996 indicates that the Veteran 
denied tinnitus.  A treatment record dated in October 1996 
notes that his right ear tube was still in place and contains 
a diagnosis of tinnitus.

The Veteran reported experiencing tinnitus since active 
service several years later, as evidenced by a September 2002 
VA treatment record.  July 2004 treatment records further 
evidence his report of being near an artillery explosion 
during service in 1967.  They also document his complaint of 
ringing and continuous roaring tinnitus in his right ear that 
worsened over the last several years as well as a history of 
tinnitus for over 30 years.

In June 2008, the Veteran testified that he had exposure to 
acoustic trauma during service from training troops to fire 
various weapons.  He then stated that his tinnitus began in 
service, that VA placed a tube in his ear in 1974, and that 
records of this outpatient surgery had been submitted to VA.  
Finally, he indicated that Dr. Y. told him in 1976 that his 
tinnitus is due to the noise he was exposed to during 
service, but that Dr. Y.'s records were unavailable because 
Dr. Y. is deceased.

The Veteran's siblings submitted a statement to VA in July 
2008.  They noted that the Veteran often complained of ear 
problems, including hearing the sound of the ocean in his 
head, upon his return from service.

In November 2008, the Board returned the case to obtain an 
opinion as to the etiology of the Veteran's tinnitus, and 
more specifically whether it was related to the Veteran 
period of active service.  A VA audiological examination was 
afforded to the Veteran in December 2008.  He told the 
examiner that a grenade exploded near him during basic 
training in 1968, that he trained troops on their weapons in 
1968 and 1969, and that subsequent to service he worked as a 
truck driver.  He then described his symptomatology as a 
persistent wave sound in his right ear that began during 
service.  The examiner performed a physical examination and 
conducted an audiological test.  She also reviewed the 
Veteran's claims file, to include his VA treatment records, 
the letter from his siblings, and other documentation 
contained in the Veteran's claims file.  Upon consideration 
of the evidence, in particular records showing that the 
Veteran denied tinnitus at his August 1996 examination after 
placement of a tube in his right ear resulted in improved 
hearing in that ear, the examiner opined that the Veteran had 
ear disease, of which tinnitus was a symptom.  She therefore 
concluded that the Veteran's tinnitus was not caused by or 
the result of his noise exposure during service.

In light of the evidence set forth above, the Board finds 
that the Veteran's tinnitus was not incurred in or aggravated 
by his active service.  The Veteran's is competent to report 
that he was exposed to acoustic trauma and began experiencing 
tinnitus during service.  See Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  His siblings also are competent to recount 
that the Veteran complained of tinnitus symptoms upon his 
return from service.  See Id.  However, the lay evidence they 
have provided lacks credibility.  The Veteran's statements 
regarding the onset of his tinnitus are inconsistent and 
therefore of marginal probative value.  He first contended in 
March 1996 that this disorder dated back 15 years, 
approximately to 1981.  Since September 2002, however, he has 
contended that his tinnitus began during service over a 
decade earlier and that he underwent outpatient surgery to 
place a tube in his ear post-service in 1974.  Neither 
contention is supported by the record.  The Veteran's service 
treatment records contain no reference to tinnitus or 
tinnitus symptoms.  VA treatment records first note tinnitus, 
including the outpatient surgery described by the Veteran, in 
1996.  

A significant lapse in time between service and evidence of 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
considerable gap of over 26 years from the time the Veteran 
separated from service in 1969 and the time tinnitus first is 
noted in his post-service treatment records in 1996 militates 
against the probative value of the Veteran's and his 
siblings' lay evidence and is significant evidence against 
the Veteran's claim.

Moreover, the evidence does not show that the Veteran's 
tinnitus is related to his active service.  While the Veteran 
and his siblings clearly believe this to be the case, they 
are not competent to render an opinion that requires 
specialized training, such as an opinion regarding the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The only competent etiology 
opinion of record is against the Veteran's claim.  
Specifically, the medical examiner who conducted the 
Veteran's December 2008 VA audiological opined, after 
listening to the Veteran's reported history, examining him, 
conducting testing, and reviewing the claims file, that his 
tinnitus is a symptom of ear disease and thus is not related 
to service.

In sum, there is no competent and credible evidence of 
tinnitus during the Veteran's service or until decades 
thereafter and no competent evidence linking tinnitus to his 
service.  Service connection for tinnitus therefore is 
denied.  In reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for tinnitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


